Orders, Family Court, Bronx County (Carol A., Stokinger, J.), entered on or about August 19, 2008, which, upon a fact-finding determination that respondent father neglected the subject children, inter alia, placed the children with their paternal grandmother until the completion of the next permanency hearing, unanimously reversed, on the law and facts, without costs, the finding of neglect as against the father vacated and the petition dismissed as against him.
The court improperly concluded that the father had neglected his children based on his past mental illness and substance abuse. Even assuming the truth of these allegations, the evidence does not contain a link or causal connection between the basis for the petition and the circumstances that allegedly impaired the children or placed them in imminent danger of becoming impaired (see Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 436 [2010]; Matter of Anastasia G., 52 AD3d 830 [2008]; Family Ct Act § 1012 [f] [i] [B]). Concur—Tom, J.P., Sweeny, Moskowitz, DeGrasse and Manzanet-Daniels, JJ.